Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/11/2019.   
Claims 12-22 are pending and are presented for examination.  

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “The electric actuator according to claim 13, wherein the motor sensor magnet and the output sensor magnet radially overlap each other.”  

    PNG
    media_image1.png
    198
    298
    media_image1.png
    Greyscale




[0045] The lid portion 122b of the motor holding portion 122, the motor portion sensor magnet 74, and the output portion sensor magnet 43 are disposed to radially overlap each other. 
Described with the figure shows the motor portion sensor magnet 74 and the output portion sensor magnet 43 are disposed with space therebetween.  It is vague and indefinite what it mean by “to radially overlap each other”.  It can be read either (1) overlap along a line drawn in radial direction; or (2) radial portions of elements are overlapping each other, i.e., the lid overlaps radial portions of the motor portion sensor magnet and the output portion sensor magnet.  
Claim 17 recites (last phrase) “the motor holder includes a lid facing the control board; and the lid, the motor sensor magnet, and the output sensor magnet radially overlap each other”.  It is vague and indefinite which portion is “lid”.   See Fig. 1.  122b is lid in the motor holding portion 122.  Three portions are not clear.  
Furthermore, the lid, the motor sensor magnet, and the output sensor magnet are not shown radially overlap each other per specification.  It is vague and indefinite what is the meaning for “radially overlap each other”.  Refer claim 14 rejection above. 
Claim 15 recites (last phrase) “the motor sensor magnet is disposed at a portion protruding outward from the motor holder of the motor shaft”.  It is vague and indefinite.  
Said “a portion” is unclear to which it is pointing.  Said “the motor holder of the motor shaft” is unclear because prior to it, it recites “a motor holder that accommodates the rotor and the stator”.   It is advised to recite clearly.  Claims 16-18 are dependent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 12 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogt (US 6435169 B1, IDS). 
As for claim 12, Vogt discloses an electric actuator comprising: 
a motor (158, Fig. 8) that includes a motor shaft (164) extending axially; 
a decelerator (166) that is joined to one axial side of the motor shaft; 
an output that includes an output shaft (194) to which rotation of the motor shaft is transmitted via the decelerator; and 
a control board (172) that is electrically connected to at least the motor; 
wherein the motor and the output are disposed radially side by side with respect to the motor (Fig. 8); 
the control board extends from a position axially overlapping the motor shaft to a position axially overlapping the output shaft (Fig. 8); and 
the control board includes a motor sensor (170) to detect a rotation angle of the motor shaft, and 
an output sensor (206A, 206B) to detect a rotation angle of a driven shaft (184) joined to the output shaft. 

As for claim 20, Vogt discloses the electric actuator according to claim 12, wherein the motor sensor includes a Hall element (170).
As for claim 21, Vogt discloses the electric actuator according to claim 12, wherein the output sensor (206A, 206B) includes a magneto-restrictive element (variable reluctance sensors – analog name). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15-16, 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US 6435169 B1, IDS).  

Vogt shows the motor sensor magnet (168) and the output sensor magnet (202, 204A, 204B) in Figs. 8-10 but not defines whether larger or smaller volume than one another.  Note that volume is squared value of diameter, meaning dimeter difference is larger factor.  The information in drawing and specification are: 
Drawing shows the diameter (let’s say D1 = 2R1) of the output sensor magnet is more than two times of that (let’s say D2 = 2R2) of the motor sensor magnet.  
The output sensor magnet is sectored in five portions.  Outer three sectors are occupied by magnets by half area defined in specification.  Thus, roughly, that of the output sensor magnet is 0.46 R2^2 and that of the motor sensor magnet is less than 0.25 R2^2.  
Since the drawing is not on scale, dimension is not anticipated.  However, by the information in drawing and specification, it would have been obvious to have a total volume of the output sensor magnet is larger than a total volume of the motor sensor magnet.  Thus, although not anticipated, it is obvious to take a design option as claimed that wherein a total volume of the output sensor magnet is larger than a total volume of the motor sensor magnet.  The description by examiner in the international search report is an evidence of ordinary skill’s obviousness.   

Alternatively, the claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view of Spitzer et al (US 20150362335 A1).  


As for claim 15, Vogt discloses the electric actuator according to claim 13, wherein the motor includes a rotor (inherent element) attached to the motor shaft, a stator (inherent element) surrounding an outer circumference of the rotor, and 
a motor holder (casing 154, 156) that accommodates the rotor and the stator; and 
the motor sensor magnet (168) is disposed at a portion protruding outward from the motor holder of the motor shaft (164).
Vogt does not explicitly disclose a stator surrounding an outer circumference of the rotor.  However, it is notoriously old and well known in the art, and therefore the examiner hereby takes official notice.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have a structure as claimed.  

As for claim 18, Vogt discloses the electric actuator according to claim 15, wherein the motor holder (154) is made of a non-magnetic material (aluminum).
As for claim 19, Vogt discloses the electric actuator according to claim 12, wherein the control board (“printed circuit board 172”) is obvious to be a rigid substrate, and a board surface of the control board is orthogonal or substantially orthogonal to an axial direction.  Other than saying flexible printed circuit board, printed circuit boards are notoriously old and well known in the art to have a rigid substrate (e.g., FR4), and therefore the examiner hereby takes official notice.  See below.  

    PNG
    media_image2.png
    98
    580
    media_image2.png
    Greyscale

As for claim 22, Vogt discloses the electric actuator according to claim 12, and describes (C.6, L.62-65) “The sensors 206A and 206B are preferably Hall effect sensors although other types of sensors such as optical or variable reluctance sensors may be utilized.”  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the output sensor includes a magneto-restrictive element and a Hall element selected from the elements listed.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US 6435169 B1, IDS), or alternatively Vogt (US 6435169 B1, IDS) in view of Vogt et al (US 6367344 B1, hereinafter “Vogt 344”). 
For claims 14 ad 17, limitation “radially overlap each other” is interpreted for purpose of examination either (1) overlap along a line drawn in radial direction; or (2) radial portions of elements are overlapping each other.  
As for claim 14, Vogt discloses the electric actuator according to claim 13, and it shows (see markup below) wherein the motor sensor magnet and the output sensor magnet appears radially overlap each other.  

    PNG
    media_image3.png
    220
    478
    media_image3.png
    Greyscale

Alternatively, “Vogt 344” more clearly shows (Fig. 3, see markup below for a radial line) the motor sensor magnet (120) and the output sensor magnet (156 on 144) radially overlap each other.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for reduced size by such alignment. 


Regards limitation “the lid, the motor sensor magnet, and the output sensor magnet radially overlap each other”, and it shows (see markup in claim 14 above) wherein the motor sensor magnet and the output sensor magnet appears radially overlap each other.  
	Alternatively, “Vogt 344” more clearly shows (Fig. 3, see markup in claim 14 above for a radial line) the motor sensor magnet (120) and the output sensor magnet (156 on 144) radially overlap each other.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for reduced size by such alignment. 
It has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). 

    PNG
    media_image4.png
    270
    574
    media_image4.png
    Greyscale


Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
References for a motor with a stator surrounding an outer circumference of the rotor (claim 15); US 6713915 B2, US 6388351 B1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOHN K KIM/Primary Examiner, Art Unit 2834